        Case 4:19-cv-00212-MW-MAF Document 214 Filed 01/07/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                              Tallahassee Division



HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )               Case No.: 4:19-cv-00212-MW-MAF
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
__________________________

    JOINT PETITION ON BEHALF OF DEFENDANTS, PLAINTIFFS, AND
    PUTATIVE CLASS MEMBERS FOR WRITS OF HABEAS CORPUS AD
                        TESTIFICANDUM


         Defendants, Plaintiffs, and Putative Class Member Petitioners, Odell Jamal

Lee, Michael Lowery, John Gilday, Nicholas Cruz, Lewis E. Johnson, Mack

Simmons,1 Mindy Lethco, Jessica McDaniel, Simone Littles,2 Curley Andre


1
    Plaintiffs will not call Mr. Simmons as a witness and have filed a notice to

withdraw his declaration from the motion; however, Defendants may call Mr.

Simmons.
2
    Plaintiffs will not call Ms. Littles as a witness and have filed a notice to withdraw

her declaration from the motion; however, Defendants may call Ms. Littles.
     Case 4:19-cv-00212-MW-MAF Document 214 Filed 01/07/21 Page 2 of 6




Williams, Dillon “Dylicia” Gresham, Derrick Grantley, Jhony Milo, Marcus

Broadnax, by and through undersigned counsel, hereby file this Joint Petition for

Writs of Habeas Corpus Ad Testificandum. In support of the Joint Petition, they

state as follows:

      1.     Odell Jamal Lee, Michael Lowery, John Gilday, Nicholas Cruz, Lewis

E. Johnson, Mack Simmons, Mindy Lethco, Jessica McDaniel, Simone Littles,

Curley Andre Williams, Dillon “Dylicia” Gresham, Derrick Grantley, Jhony Milo,

Marcus Broadnax are putative class members in the above-styled action, they

submitted declarations in support of Plaintiffs’ Motion for Protective Order, ECF

No. 183, and they are necessary witnesses for the evidentiary hearing set in this

matter, as determined by the Court. ECF No. 184.

      2.     Odell Jamal Lee, Michael Lowery, John Gilday, Nicholas Cruz, Mack

Simmons, Curley Andre Williams, and Dillon “Dylicia” Gresham, are currently

incarcerated at Santa Rosa Correctional Institution.

      3.     Lewis E. Johnson is currently incarcerated at Reception and Medical

Center – West Unit.

      4.     Mindy Lethco is currently incarcerated at Lowell Correctional

Institution. Jessica McDaniel and Simone Littles are currently incarcerated at

Lowell Correctional Institution – Annex.




                                           2
      Case 4:19-cv-00212-MW-MAF Document 214 Filed 01/07/21 Page 3 of 6




       5.    Derrick Grantley, Jhony Milo, and Marcus Broadnax are currently

incarcerated at Florida State Prison.

       6.    A hearing has been scheduled for January 11-15, 2021. The parties

have tentatively agreed to the following schedule for incarcerated witnesses. On

January 11, Nicholas Cruz, Lewis E. Johnson, Odell Jamal Lee, Michael Lowery,

and John Gilday will testify, time permitting; otherwise, Michael Lowery and John

Gilday may need to testify on January 12, 2021. On January 12, 2021, Curley

Andre Williams, Dillon “Dylicia” Gresham, Mindy Lethco, and Jessica McDaniel

will testify, time permitting; otherwise Mindy Lethco and Jessica McDaniel may

need to testify on January 13, 2021. On January 13, 2021, Derrick Grantley, Jhony

Milo, and Marcus Broadnax will testify. On January 14, 2021, Mack Simmons and

Simone Littles may testify. Counsel for the Florida Department of Corrections

shall communicate any changes to the foregoing schedule to the wardens of each

facility.


       7.    Petitioner putative class members are in the custody of the Florida

Department of Corrections and should be transported to a room in the respective

prisons where they can provide testimony over video to the Court at the evidentiary

hearing in this matter.

       8.    Certificate of Conference. Defendants and Plaintiffs have conferred,

and they move jointly.
                                         3
     Case 4:19-cv-00212-MW-MAF Document 214 Filed 01/07/21 Page 4 of 6




         9.    Proposed Writs are attached.

         WHEREFORE, Defendants, Plaintiffs, and Petitioner putative class

members respectfully request that this Court issue Writs of Habeas Corpus ad

Testificandum to Wardens Michael Booker, Donald Davis, Joseph Edwards, and

Stephen Rossiter ordering them to bring the witnesses identified in this Petition

before this Court to testify by video in said case on the hearing date set by this

Court.


                                        Respectfully submitted,

                                        s/Sam Thypin-Bermeo___________
                                        Dante P. Trevisani
                                        Fla. Bar No. 72912
                                        Laura A. Ferro
                                        Fla. Bar No. 1015841
                                        Sam Thypin-Bermeo
                                        Fla. Bar No. 1019777
                                        Marcel A. Lilavois Jr.
                                        Fla. Bar No. 1016175
                                        Kara Sheli Wallis*
                                        Florida Justice Institute, Inc.
                                        100 SE 2nd St., Ste 3750
                                        Miami, FL 33131
                                        Telephone: (305) 358-2081
                                        dtrevisani@floridajusticeinstitute.org
                                        lferro@floridajusticeinstitute.org
                                        sthypin-bermeo@floridajusticeinstitute.org
                                        mlilavois@floridajusticeinstitute.org
                                        kwallis@floridajusticeinstitute.org

                                        *Admitted pro hac vice

                                        Kelly Knapp

                                           4
Case 4:19-cv-00212-MW-MAF Document 214 Filed 01/07/21 Page 5 of 6




                             Fla. Bar No. 1011018
                             Leonard J. Laurenceau
                             Fla. Bar. No. 106987
                             Southern Poverty Law Center
                             2 South Biscayne Boulevard
                             Miami, FL 33131
                             Telephone: (786) 347-2056
                             kelly.knapp@splcenter.org
                             leo.laurenceau@splcenter.org

                             Andrea Costello
                             Fla. Bar No. 532991
                             Christopher M. Jones
                             Fla. Bar No. 994642
                             Jennifer Painter
                             Fla. Bar No. 110966
                             Aimee Lim
                             Fla. Bar No. 116209
                             Florida Legal Services
                             122 E. Colonial Drive, Suite 100
                             Orlando, FL 32801
                             Telephone: (407) 801-0332 (direct)
                             andrea@floridalegal.org
                             christopher@floridalegal.org
                             jennifer.painter@floridalegal.org
                             aimee.lim@floridalegal.org

                             Attorneys for Plaintiffs

                             _s/ Nicole Smith_____________________
                             Nicole Smith
                             Florida Bar No. 0017056
                             Jeffrey J. Grosholz
                             Florida Bar No. 1018568
                             Rumberger, Kirk & Caldwell
                             Post Office Box 10507
                             Tallahassee, Florida 32302-2507
                             Telephone: (850) 222-6550
                             E-mail: nsmith@rumberger.com
                             Daniel J. Gerber

                                5
Case 4:19-cv-00212-MW-MAF Document 214 Filed 01/07/21 Page 6 of 6




                             Florida Bar No. 0764957
                             Samantha C. Duke,
                             Florida Bar No. 091403
                             Lincoln Plaza, Suite 1400
                             300 South Orange Avenue (32801)
                             Post Office Box 1873
                             Orlando, Florida 32802-1873
                             Telephone: (407) 872-7300
                             dgerber@rumberger.com
                             sduke@rumberger.com
                             Attorneys for Defendants




                                6
